DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,136, 571 is under review at the time of this Office Action.  If further action is needed on this item, applicant will be notified. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler (Aqua-Till – Exploring the potential of UHP jet-stream Technology) (cited by applicant).

Regarding claim 1, Butler discloses a high pressure fluid jet system comprising:
A mobile unit (Figure 3) movable in a direction of travel
A fluid reservoir (Figure 3) configured to contain a volume of fluid
a pump (page 410, paragraph 4) supported by the mobile unit and coupled to a fluid reservoir, the pump operable to selectively generate a high pressure fluid
a fluid jet cutting head (Figure 1) supported by the mobile unit, the fluid jet cutting head configured to receive the high pressure fluid from the pump (UHP), and the fluid jet cutting head including an orifice member (Figure 1) configured to generate a high pressure fluid jet as the high pressure fluid from the pump passes through the orifice member (Figure 1)
an additive source configured to contain an additive and supply the additive to the high pressure fluid jet, the additive including at least one of an insecticide, a wetter, a fungicide, an herbicide and a fertilizer (page 411 paragraph 2)
a soil opening device aligned with the fluid jet cutting head with respect to the direction of travel, the soil opening device positioned behind the fluid jet cutting head with respect to the direction of travel (page 411, column 2, paragraph 1 – discloses liquid coulter/jet is in front of knife point soil opening device)
a member (ski – Figure 1) that rides along a surface such that the member compacts the surface toward soil underlying the surface, wherein the member includes the opening aligned with the fluid jet cutting head such that fluid jet passes through the opening

Regarding claim 17, the fluid jet cutting head is positioned such that the high pressure fluid jet discharges into soil and forms a furrow in the soil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 6, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (Exploring the potential of UHP jet-stream Technology) (cited by applicant) as applied to claims 1 and 3 above, and further in view of Engelke et al. (6,431,096).

Regarding claims 3, 4, 6 and 13, Butler discloses the invention as described above, but fails to specifically disclose the nozzle spray pattern shape.  Like Butler, Engelke also discloses a pressurized liquid jet for spraying products on agricultural fields.  Unlike Butler, Engelke discloses that the spray pattern can be adjusted depending on the needs of the user.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a spray pattern with a fan shape and an elongated jet length along the direction of travel as taught by Engelke (figure 5) as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claim 15, the combination disclose a mobile unit configured to be towed by a vehicle, the mobile unit supporting each of the fluid reservoir, pump , fluid jet cutting head and additive source.

Regarding claim 16, the mobile unit is configured to be towed in the direction of travel, and the elongated jet length is aligned with the direction of travel.


Claims 7-9 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (Aqua-Till – Exploring the potential of UHP jet-stream Technology) (cited by applicant) as applied to claims 1 and 3 above, and further in view of des Garennes et al. (7,581,684)


Regarding claims 7-9, Butler discloses the invention as described above, but fails to disclose the details of the arrangement of the jet orifice/nozzle/mixing chamber.  Like Butler, des Garennes also discloses a liquid nozzle/jet for introducing fluids and additives to a crop/field.  Unlike Butler, Des Garennes discloses the details of the fluid jet system including an orifice (460 that generates the high pressure fluid jet, a mixing chamber (440) downstream of the orifice wherein the additive is selectively supplied to the fluid jet within the mixing chamber and a nozzle (485) downstream of the mixing chamber for application of the fluid to the field.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the fluid jet system of des Garennes in the device of Butler as it would be combining prior art devices according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Regarding claims 10 and 12, the combination further discloses a vacuum device configured to generate a vacuum to draw the additive out of the additive source and toward the high pressure fluid jet (Butler, page 411 paragraph 2; des Garennes - column 3 lines 45-47).

Regarding claim 11, the combination discloses a controller communicatively coupled to the additive source such that the controller controls the supply of additive to the high pressure fluid jet (Figure 20).


Claims 14 and 18, 20, 21, 23, 24 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (Aqua-Till – Exploring the potential of UHP jet-stream Technology) (cited by applicant) in view of Engelke et al. (6,431,096) as applied to claims 1 and 13 above, and further in view of des Garennes et al. (7,581,684)

Regarding claims 14 and 18, the combination discloses the invention as described above including routing a seed along a seed path (Butler – Figure 1) including passage of the seed through a port, but fails to disclose a shroud at the outlet.  Like the combination, des Garennes also discloses a fluid jet cutting system.  Unlike the combination, des Garennes discloses that the fluid jet cutting head includes a shroud (425) that at least partially surrounds the fan shaped high pressure fluid jet, the shroud defining a port coupled to the additive source such that the additive is supplied to the high pressure fluid jet through the port.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize shrouds in Butler as taught by des Garennes as it would be combining prior art elements according to known methods to yield predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Regarding claims 20 and 23, the combination discloses forming a furrow in the soil with the high pressure fluid jet and depositing the additive in the furrow.

Regarding claim 21, the combination discloses drawing the additive from an additive source toward the high pressure fluid jet using suction (venturi – Butler) arising from movement of the high pressure fluid jet through the fluid jet cutting head.

Regarding claim 24, the combination discloses compressing the layer of stubble prior to cutting through the layer of stubble.

Regarding claims 27 and 28, the path of the additive/high pressure fluid jet and the seed path do not intersect within the shroud.  Butler shows two paths that do not intersect.  The addition of a shroud would not change this.

    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Nozzle outlet)][AltContent: textbox (Seed outlet)]







Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler (Exploring the potential of UHP jet-stream Technology) (cited by applicant) as applied to claims 1 above, and further in view of Summach et al. (6,952,998).

Regarding claim 25, Butler discloses the invneiton as described above including that the fluid jet system can be located behind a soil opening device.  Butler fails to specifically disclose that the soil opening device can be movable in a directin perpendicular to the travel direction.  Like Butler, Summach also discloses a seeding apparatus.  Unlike Butler, Summach discloses that knife seeders can be depth adjustable to accurately control seeding depth (column 7 lines 25-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a depth adjustable knife seeder in the device disclosed by Butler as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).

Allowable Subject Matter
Claims 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
The above rejection is made non-final due to the fact that the wrong Article was cited in the rejection and claim 18 was inadvertently left off of the explanation of rejection in section 6 above in the previous rejection.  Further, the argument regarding claim 25 was persuasive.  See new rejection of claim 25 above in view of Summach  Regarding claims 18, 20, 21, 23 and 24; these claims were previously indicated as allowable.  Upon further consideration of the Butler (Exploring the potential of UHP jet-stream Technology) reference it was determined that those claims were no longer allowable. See rejection above.
Applicant argues that Butler fails to disclose the soil opening device being aligned with the fluid jet cutting head with respect to the direction of travel.  The examiner disagrees.  Butler discloses that the aqua till device is positioned in front of knife point seeders.  The broad term “aligned” does not provide sufficient structure to read over the Butler reference.  The aqua till device located in front of a knife point seeder can therefore read on the “aligned” limitation. 
Regarding claim 3, see rejection above in view of Engelke.  Further, the opening aligned with the fluid jet, Figure 1 of Butler shows an orifice in the ski member in front of the seed conduit for passage of the fluid. 

    PNG
    media_image1.png
    228
    236
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Nozzle outlet)][AltContent: textbox (Seed outlet)]






Regarding claim 18, the combination of Butler and Engelke discloses a passage for both a seed and the fluid/nozzle as shown above.  The combination with DesGareenes discloses it is known to include a shroud.  The combination of Butler and Engelke already discloses the passageway for both elements.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671